PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,631,505
Issue Date: 2014 Jan 14
Application No. 13/844,971
Filing or 371(c) Date: 16 Mar 2013
Attorney Docket No. JRC.P001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed June 24, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks item (1) above.

The patent expired January 15, 2018, for failure to timely pay the 3.5-year maintenance fee. 

The petition does not satisfy item (3) above. 

With regard to item (3), petitioner has not submitted the required statement of unintentional delay. In this regard, the petition form does not indicate which maintenance fee payment petitioners are requesting acceptance of. Petitioners must clearly indicate which maintenance fee payment has been delayed.

Furthermore, the Director may require additional information where there is a question whether the delay was unintentional. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378 was filed more than two years after the date of
expiration for nonpayment of a maintenance fee. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

Petitioner has provided a copy of the Final Order Pursuant to 37 C.F.R. § 11.24, dated January 23, 2019, excluding practitioner Robert Ryan Morishita from practice before the USPTO. However, while a review of the record reveals that Morishita filed papers on behalf of applicants during the prosecution of the application which issued as the subject patent, petitioners’ relationship with Morishita with regard to payment of maintenance fees, if any, has not been explained. It is unclear if Morishita agreed to track and pay the maintenance fees for the subject patent. Petitioners must provide an explanation of (1) the delay which led to the failure to timely pay the maintenance fee as well as explain the time at which petitioners learned that the maintenance fee had not been timely paid, and (2) explain any delay in filing the subject petition after learning that payment of the maintenance fee had been delayed. Lastly, petitioners must (3) explain any delay in filing a grantable petition to accept the delayed maintenance fee payment after the dismissal of a decision to accept a delayed maintenance fee payment.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the 

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571)272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Cf: 	Robert H. Chang
	Columbia IP Law
	4957 Lakemont Blvd. SE, C-4165
	Bellevue WA 98006


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).